Citation Nr: 0023847	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  99-20 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
service-connected post traumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for service-connected 
bilateral hearing loss, currently rated as 10 percent 
disabling.

3.  Entitlement to a total disability rating for compensation 
on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to March 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision granted 
service connection for PTSD and assigned a 50 percent rating, 
effective in July 1997.  A May 1999 rating decision denied 
increased ratings for PTSD and hearing loss and also denied 
entitlement to TDIU.  

The Board notes that the veteran submitted a statement in 
July 1998 in which he asked for increased ratings for his 
service-connected PTSD and hearing loss.  This statement was 
received within a year of the February 1998 RO rating 
decision which granted service connection for PTSD at 50 
percent.  Since it asks for an increased rating, the Board 
infers that the veteran disagreed with the original 
assignment of a 50 percent disability rating for his PTSD.  
As such, we have recharacterized the issue involving PTSD in 
order to comply with the recent opinion by the United States 
Court of Appeals for Veterans Affairs (Court), in Fenderson 
v. West, 12 Vet. App. 119 (1999).  In that case, the Court 
held, in pertinent part, that the RO had never properly 
provided the appellant with a statement of the case (SOC) 
concerning an issue, as the document addressing that issue 
"mistakenly treated the right-testicle claim as one for an 
'[i]ncreased evaluation for service[-]connected ... residuals 
of surgery to right testicle' ... rather than as a disagreement 
with the original rating award, which is what it was."  
Fenderson. 12 Vet. App. 132 (1999), emphasis in the original.  
The Court then indicated that "this distinction is not 
without importance in terms of VA adjudicative actions," and 
remanded the matter for issuance of a SOC.  Id.

As in Fenderson, the RO in this case has also identified the 
issue on appeal as a claim for an increased disability rating 
for the appellant's service-connected PTSD, rather than as a 
disagreement with the original rating awards for these 
disorders.  However, the RO issued a SOC providing the 
appellant with the appropriate applicable law and regulations 
and an adequate discussion of the basis for the RO's 
assignment of the initial disability evaluation for these 
conditions.  In addition, the appellant's pleadings herein 
clearly indicate that he is aware that his appeal involves 
the RO's assignment of an initial disability evaluation.  
Consequently, the Board sees no prejudice to the appellant in 
recharacterizing the issues on appeal to properly reflect the 
appellant's disagreement with the initial disability 
evaluations assigned.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

In April 2000, a hearing was held before Bettina S. Callaway, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b) (c) (West 1991 and Supp. 1999).  

The issue involving a total rating for compensation on the 
basis of individual unemployability is the subject of a 
remand which follows the Board's decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.   The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 92 decibels in 
the right ear and 68 decibels in the left ear with speech 
recognition ability of 64 percent correct in the right ear 
and 100 percent correct in the left ear.  Based on this 
exceptional pattern of hearing impairment, the veteran has 
level IX hearing in right ear and level V hearing in the left 
ear. 

3.  Prior to February 1, 1999, the veteran's service-
connected post traumatic stress disorder was manifested by 
nightmares, intrusive thoughts of his Vietnam service, and a 
Global Assessment of Functioning (GAF) Scale score of 60.

4.  As of February 1, 1999, the veteran's service-connected 
post traumatic stress disorder was manifested by nightmares, 
intrusive thoughts of his Vietnam service, short term memory 
impairment, and a Global Assessment of Functioning (GAF) 
Scale score of 50.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, and not in excess 
thereof, for bilateral hearing loss, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.85, 4.86 and Diagnostic Code 6100 (1999). 

2.  The criteria for a rating in excess of 50 percent for the 
veteran's service-connected PTSD for the period prior to 
February 1, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

3.  The criteria for a 70 percent rating, and not in excess 
thereof, for the veteran's service-connected PTSD, for the 
period commencing February 1, 1999, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, or the psyche in self 
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2(1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

II.  Hearing Loss

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that his 
service-connected bilateral hearing loss has increased in 
severity is plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

In April 2000 the veteran and his wife presented sworn 
testimony at a video hearing before the undersigned member of 
the Board.  They testified that the veteran's service-
connected hearing loss had increased in severity.  

The veteran is service-connected for bilateral hearing loss.  
In February 1999 the most recent VA Compensation and Pension 
examination of the veteran was conducted.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
90
95
115
No 
response
No 
response
LEFT
55
70
65
55
75

Speech audiometry revealed speech recognition ability of 64 
percent in the right ear and of 100 in the left ear.  The 
Board notes that the veteran's hearing loss in his right ear 
was so severe that no response could be elicited on testing.  
Therefore only a two-frequency pure tone average could be 
established for the right ear.  The average pure tone decibel 
loss at the above frequencies was 92 for the right ear and 68 
for the left ear.  We also note that these responses are 
consistent with the other VA audiology evaluations of record 
which show a very high pure tone threshold at 3000 Hertz and 
4000 Hertz in the right ear.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. Part 4, § 4.85 and Diagnostic Code 6100, 
Tables VI and VII (1999).  When the veteran's service-
connected bilateral hearing loss is evaluated under this 
criteria the veteran is show to have level VIII hearing in 
his right ear and level II hearing in his left ear.  38 
C.F.R. Part 4, § 4.85, Table VI (1999).  Level VIII hearing 
in one ear and Level II hearing in the other ear warrants a 
10 percent disability rating.  38 C.F.R. Part 4, § 4.85 and 
Diagnostic Code 6100, Table VII (1999).

However, the regulations also provide for exceptional 
patterns of hearing impairment.  The regulations state that 
when "the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately."  38 C.F.R. § 4.86(a) 
(1999).  In the present case the veteran meets these 
requirements in each ear.  When the veteran's hearing loss is 
evaluated under the criteria in Table VIa the veteran is show 
to have level IX hearing in his right ear and level V hearing 
in his left ear.  Level IX hearing in one ear and Level V 
hearing in the other ear warrants a 40 percent disability 
rating.  38 C.F.R. Part 4, §§ 4.85, 4.86 and Diagnostic Code 
6100, Table VII (1999).  Therefore, ratings of the veteran's 
service-connected hearing loss numerical values are higher 
when determined on Table VIa.  As such, the evidence supports 
an increased rating of 40 percent for the veteran's service-
connected hearing loss.  

III.  Post Traumatic Stress Disorder

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

Since this issue involves the initial rating of the veteran's 
service-connected PTSD, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The evidence of record reveals that the veteran served in 
combat in Vietnam.  Among his awards, it is noted that he was 
awarded the Purple Heart and the Combat Infantry Badge.

In July 1997 a VA psychiatric examination of the veteran was 
conducted.  The veteran reported that he suffered from dreams 
and intrusive thoughts of his combat service in Vietnam.  
Mental status examination revealed that the veteran was 
cooperative with normal mood and affect.  Cognitive 
functioning was well preserved.  Insight and judgment were 
adequate.  The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) Scale score of 60 was assigned.  A GAF of 
60 is defined as "moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, (4TH ed. rev., 1994).

VA medical treatment records reveal outpatient treatment 
visits for the veteran's service-connected PTSD in May and 
June 1998.  The veteran was prescribed medication to 
treatment some of his PTSD symptoms.  

In February 1999 the most recent VA psychiatric examination 
of the veteran was conducted.  The same examiner who 
conducted the July 1997 VA examination also conducted this 
examination.  The veteran again reported having dreams and 
intrusive thoughts about his combat experiences in Vietnam.  
He also reported onset of confusion and forgetfulness.  
Mental status examination revealed that in "contrast to his 
first visit, veteran today seems to be showing psychomotor 
retardation, slow in thinking processes, also in his 
conversation . . ."  Some depression was noted.  Insight and 
judgment were adequate, but the examiner also noted some 
confusion and shot term memory impairment.  The diagnosis was 
PTSD and a GAF of 50 to 55 was assigned.  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, (4TH ed. rev., 1994).

In April 2000 the veteran and his wife presented sworn 
testimony at a hearing before the undersigned member of the 
Board.  The veteran testified that he had dreams and 
intrusive thoughts about his combat service in Vietnam.  He 
also testified that he was experiencing forgetfulness.  

Ratings for service-connected psychiatric disorders range 
from 10 percent to 100 percent.  A 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or when the symptoms are controlled by 
continuous medication.  A 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is warranted for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  The next higher rating, a 70 percent rating, 
may be assigned for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest, or 100 
percent schedular evaluation, contemplates total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (1999).

Prior to the veteran's February 1, 1999 VA examination the 
veteran's PTSD was manifested by nightmares and intrusive 
thoughts of his Vietnam service with a Global Assessment of 
Functioning (GAF) Scale score of 60.  These symptoms most 
nearly approximate the criteria contemplated by the 50 
percent disability rating.  Specifically, the GAF assigned 
most nearly mirrors the criteria contemplated by a 50 percent 
disability rating.  The first evidence of any increase in 
severity is the February 1, 1999 VA examination.  On this 
examination, psychomotor retardation and short term memory 
impairment were noted.  A GAF of 50 was assigned.  The 
definition of a GAF of 50 most nearly approximates the 
criteria contemplated by a 70 percent disability rating.  

As noted above, this issue involves the initial rating of the 
veteran's service-connected PTSD, and separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The evidence of record supports that the veteran's 
service-connected PTSD most nearly met the criteria for a 50 
percent disability rating prior to February 1, 1999.  
However, as of the February 1, 1999 VA examination, the 
veteran's service-connected post traumatic stress disorder 
did show an increase in severity.  At this time the evidence 
showed symptoms meeting the veteran met the criteria for a 70 
percent rating.  None of the evidence of record reveals that 
the veteran's service-connected PTSD ever manifested such 
severity as to meet the criteria contemplated by a 100 
percent disability rating.

The preponderance of the evidence supports the assignment of 
a 50 percent disability rating for the veteran's service-
connected PTSD for the period prior to February 1, 1999.  The 
preponderance of the evidence also supports the assignment of 
a 70 percent disability rating for the veteran's service-
connected PTSD for the period commencing February 1, 1999.  


ORDER

An increased rating of 40 percent, and not in excess thereof, 
is granted for bilateral hearing loss, subject to the law and 
regulations governing the payment of monetary awards.

A rating in excess of 50 percent for the veteran's service-
connected PTSD, for the period prior to February 1, 1999 is 
denied.  

A rating of 70 percent, and not in excess thereof, for the 
veteran's service-connected PTSD for the period commencing 
February 1, 1999 is granted, subject to the law and 
regulations governing the payment of monetary awards.  


REMAND

The Board has granted increased ratings in the above 
decision.  These ratings impact upon the veteran's claim for 
entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).  Therefore, 
this claim must be remanded to give the RO the opportunity to 
adjudicate the veteran's claim for TDIU in light of the new 
disability ratings.  

The case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran by 
letter and inform him that he needs to 
provide a copy of the Department of 
Transportation medical examination for 
his commercial truck driver's license 
which he alleges he failed.  In the 
alternative the veteran can provide the 
necessary information and execute the 
proper authorizations for the RO to 
obtain all these records.  All 
information obtained should be made part 
of the file.  The RO should also obtain 
all the records of any treatment at VA 
facilities which are not already on file.  

2.  If and only if the RO determines that 
additional VA examination is required to 
adjudicate the issue remaining on appeal, 
then the appropriate VA examination(s) 
should be ordered.

3.  Subsequently, the RO should 
adjudicate the veteran's claim for 
entitlement to a total rating for 
compensation on the basis of individual 
unemployability (TDIU). 

Once the foregoing has been accomplished, and if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim, both the veteran and his representative should be 
furnished a supplemental statement of the case covering all 
the pertinent evidence, law and regulatory criteria.  They 
should be afforded a reasonable period of time in which to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the veteran and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  

Further adjudication of the question involving the issue of 
TDIU will be postponed until the remand action is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


